DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/751,284, last communication received on 10/19/2022. Claims 1-14 are pending; claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 and 08/18/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,375,025 B2 (hereinafter P025) in view of U.S. Patent Application Publication 2020/0213912 A1 to Shi et al. (hereinafter Shi), Adnan Aijaz, "Packet Duplication in Dual Connectivity Enabled 5G Wireless Networks: Overview and Challenges", 4/2018, arXiv.org, https://arxiv.org/pdf/1804.01058v1.pdf (hereinafter Aijaz), and U.S. Patent Publication 2018/0324826 A1 to ISKANDER et al. (hereinafter ISKANDER). 
Claim 2 of the Instant Application
Claim 1 of P025
The method according to claim 1, wherein before the sending, by a-the first access network device, the first message to the core network device, the method further comprises:
A communication method, comprising:
receiving, by the first access network device, a second message from the core network device, wherein the second message comprises a first identifier used to identify the first PDU session and a second identifier used to identify the second PDU session, and the second message is used to request to establish the first PDU session and the second PDU session.
receiving, by a first access network device, a message from a core network device, wherein the message comprises an association indication, the association indication indicates that a first protocol data unit (PDU) session is associated with a second PDU session, the first PDU session and the second PDU session are used to transmit a duplicated data packet, and the message comprises a first identifier used to identify the first PDU session and a second identifier used to identify the second PDU session; and
determining, by the first access network device based on the message, to establish the first PDU session on the first access network device, and to establish the second PDU session on a second access network device.


Claim 1 of P025 does not explicitly disclose the limitations in claim 1 of the instant application.
However, Shi teaches a communication method (Systems, methods, and instrumentalities are disclosed for an access control and mobility management function (AMF) node, Shi Abstract), comprising:
sending, by a first access network device, a first message to a core network device, wherein the first message is used to indicate to reject one or both of a first protocol data unit (PDU) session and a second PDU session (A WTRU may establish a PDU session via one or more I-SMFs and/or A-SMFs (e.g., in 1 of FIG. 12). The AMF may determine to release a N9 data path based on the WTRU location (e.g., in 2c). For example, the AMF may release the N9 data path based on the received indication in a registration procedure when the WTRU is idle. The AMF may release the N9 data path based on the WTRU state. The AMF may release the N9 data path when the N2 interface is released. The AMF may release the N9 data path based on one or more local policies, Shi, [0108]-[0110], Fig. 12), wherein the first message comprises a second information element used to indicate a rejection cause, and the rejection cause comprises that a terminal that initiates establishment of the first PDU session and the second PDU session cannot be ready to establish a dual link, or a resource required for establishment of the first PDU session or the second PDU session cannot be provided (If the network does not maintain the PDU session continuity, the network may notify the WTRU to re-establish the PDU session and may assign the UPF-2 as an anchor node of the new PDU session. The old PDU session (e.g., old PDU session associated with the UPF-1) may be released, Shi,[0080]-[0082]).
Shi does not explicitly disclose the first PDU session and the second PDU session are PDU sessions that are established as requested by a same terminal, and the first PDU session and the second PDU session are used to transmit a duplicated data packets,
Aijaz discloses a first session and a second session are sessions that are established as requested by a same terminal, and the first session and the second session are used to transmit a duplicated data packets (The parallel redundancy protocol (PRP), as specified in IEC 62439-3 [5], is particularly attractive for uRLLC. In PRP, every data packet is duplicated and transmitted concurrently over two independent networks. Such packet duplication provides seamless redundancy that not only improves reliability but also reduces latency in communication. With DC, it becomes possible to realize packet duplication through PRP in 5G wireless networks, Aijaz, Section of “I. INTRODUCTION”)
Note dual connectivity (DC) is used in Shi’s system ([0031], [0068]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use packet duplication in dual connectivity as taught by Aijaz to modify the method of Shi in order to improve reliability and to reduce latency in communication.
Furthermore, Shi-Aijaz does not disclose sending, by the first access network device, activation information to the core network device, wherein the activation information is used to activate the suspended PDU session.
ISKANDER discloses sending activation information to a core network device, wherein the activation information is used to activate a suspended PDU session (processing for transmission to the UE, a suspend confirmation message indicating the LWA session is suspended or a suspend rejection message indicating the LWA session is not suspended; processing a request, using radio resource control (RRC) signaling message received from the UE, to suspend or resume the communication of the one or more PDUs on the WLAN for the LWA session, wherein the RRC signaling is the enhanced WLAN Connection Status Report message, ISKANDER, [0140]-[0141], [0124]-[0126]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to resume the communication as taught by ISKANDER to modify the method of Shi-Aijaz in order to provide functionality and protocols scalable and efficient to meet the constraints for communication between the UE and the eNodeB and/or the WLAN.
Therefore, claim 1 of the instant application is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-14, claims 1-12 of P025 in view of Shi modified by Aijaz and ISKANDER obviously disclose all limitation in claims 2-14 of the instant application. Accordingly, claims 2-14 are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 8, the claims recite the limitation "sending, by the first access network device, activation information to the core network device, wherein the activation information is used to activate the suspended PDU session" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. Examiner assumes that “the suspended PDU session” refers to rejected “one or both of a first protocol data unit (PDU) session and a second PDU session” for examination purpose.
Claims 2-4 and 9-11 have the limitation from corresponding independent claims and do not remedy the deficiency. Claims 2-4 and 9-11 are therefore rejected under same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Aijaz and ISKANDER.

As to claim 1, Shi teaches a communication method (Systems, methods, and instrumentalities are disclosed for an access control and mobility management function (AMF) node, Shi Abstract), comprising:
sending, by a first access network device, a first message to a core network device, wherein the first message is used to indicate to reject one or both of a first protocol data unit (PDU) session and a second PDU session (A WTRU may establish a PDU session via one or more I-SMFs and/or A-SMFs (e.g., in 1 of FIG. 12). The AMF may determine to release a N9 data path based on the WTRU location (e.g., in 2c). For example, the AMF may release the N9 data path based on the received indication in a registration procedure when the WTRU is idle. The AMF may release the N9 data path based on the WTRU state. The AMF may release the N9 data path when the N2 interface is released. The AMF may release the N9 data path based on one or more local policies, Shi, [0108]-[0110], Fig. 12), wherein the first message comprises a second information element used to indicate a rejection cause, and the rejection cause comprises that a terminal that initiates establishment of the first PDU session and the second PDU session cannot be ready to establish a dual link, or a resource required for establishment of the first PDU session or the second PDU session cannot be provided (If the network does not maintain the PDU session continuity, the network may notify the WTRU to re-establish the PDU session and may assign the UPF-2 as an anchor node of the new PDU session. The old PDU session (e.g., old PDU session associated with the UPF-1) may be released, Shi,[0080]-[0082]).
Shi does not explicitly disclose the first PDU session and the second PDU session are PDU sessions that are established as requested by a same terminal, and the first PDU session and the second PDU session are used to transmit a duplicated data packets,
Aijaz discloses a first session and a second session are sessions that are established as requested by a same terminal, and the first session and the second session are used to transmit a duplicated data packets (The parallel redundancy protocol (PRP), as specified in IEC 62439-3 [5], is particularly attractive for uRLLC. In PRP, every data packet is duplicated and transmitted concurrently over two independent networks. Such packet duplication provides seamless redundancy that not only improves reliability but also reduces latency in communication. With DC, it becomes possible to realize packet duplication through PRP in 5G wireless networks, Aijaz, Section of “I. INTRODUCTION”)
Note dual connectivity (DC) is used in Shi’s system ([0031], [0068]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use packet duplication in dual connectivity as taught by Aijaz to modify the method of Shi in order to improve reliability and to reduce latency in communication.
Furthermore, Shi-Aijaz does not disclose sending, by the first access network device, activation information to the core network device, wherein the activation information is used to activate the suspended PDU session.
ISKANDER discloses sending activation information to a core network device, wherein the activation information is used to activate a suspended PDU session (processing for transmission to the UE, a suspend confirmation message indicating the LWA session is suspended or a suspend rejection message indicating the LWA session is not suspended; processing a request, using radio resource control (RRC) signaling message received from the UE, to suspend or resume the communication of the one or more PDUs on the WLAN for the LWA session, wherein the RRC signaling is the enhanced WLAN Connection Status Report message, ISKANDER, [0140]-[0141], [0124]-[0126]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to resume the communication as taught by ISKANDER to modify the method of Shi-Aijaz in order to provide functionality and protocols scalable and efficient to meet the constraints for communication between the UE and the eNodeB and/or the WLAN.

As to claims 5, 8, and 12, the same reasoning applies mutatis mutandis to the corresponding method claim 5 and apparatus claims 8 and 12 (Note: processor and memory are disclosed in Shi, [0114], [0037]-[0038], Fig. 1B). Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Aijaz and ISKANDER.


Claims 2-4, 6-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi modified by Aijaz and ISKANDER as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2019/0124181 A1 to Park et al. (hereinafter Park).

As to claim 2, Shi-Aijaz-ISKANDER substantially disclose a method as set forth in claim 1 above and wherein before the sending, by the first access network device, the first message to the core network device (ISKANDER, [0140]-[0141], [0124]-[0126]).
Shi-Aijaz-ISKANDER do not disclose receiving, by the first access network device, a second message from the core network device, wherein the second message comprises a first identifier used to identify the first PDU session and a second identifier used to identify the second PDU session, and the second message is used to request to establish the first PDU session and the second PDU session.
Park discloses receiving a second message from a core network device, wherein the second message comprises a first identifier used to identify a first PDU session and a second identifier used to identify a second PDU session (The PDU session configuration request message may comprise one or more configuration information to establish a second PDU session associated with the second data network connection, Park, [0435]-[0441], [0357]-[0362]), and the second message is used to request to establish the first PDU session and the second PDU session (Park, [0435]-[0441], [0357]-[0362]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PDU session identifiers as taught by Park to modify the method of Shi-Aijaz-ISKANDER in order to positively identify the communication session.

As to claim 3, Shi-Aijaz-ISKANDER-Park disclose the method according to claim 2, wherein the second message further comprises an association indication, and the association indication is used to indicate that the first PDU session is associated with the second PDU session (The PDU session configuration request message may comprise one or more configuration information to establish a second PDU session associated with the second data network connection, Park, [0435]-[0441], [0357]-[0362]. Note: “one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection” in Park, [0437] and “The PDU session configuration request message may comprise one or more of a UE identifier of the wireless device 2920” in Park, [0437] and PDU session configuration request for first PDU session includes identifier of the wireless device in Park, [0419], therefore association indication (e.g. the combination of PDU session identifiers  and one or more of a UE identifier of the wireless device 2920) is disclosed).

As to claim 4, Shi-Aijaz-ISKANDER-Park disclose the method according to claim 2, wherein the sending, by the first access network device, the first message to the core network device comprises: when based on determining that there is no second access network device that can establish the second PDU session, sending, by the first access network device, the first message to the core network device (ISKANDER, [0140]-[0141], [0124]-[0126]).

As to claim 6, Shi-Aijaz-ISKANDER substantially disclose a method as set forth in claim 5 above and wherein before the receiving, by the core network device, the first message from the first access network device (ISKANDER, [0140]-[0141], [0124]-[0126]).
Shi-Aijaz-ISKANDER do not disclose receiving, by the core network device, a first session establishment request message from the terminal, wherein the first session establishment request message comprises a first identifier used to identify the first PDU session, and the first session establishment request message is used to request to establish the first PDU session; determining, by the core network device based on the first session establishment request message, to establish the first PDU session; receiving, by the core network device from the terminal, a second identifier used to identify the second PDU session; determining, by the core network device based on the second identifier, to establish the second PDU session; and sending, by the core network device, a second message to the first access network device, wherein the second message comprises the first identifier and the second identifier, and the second message is used to request to establish the first PDU session and the second PDU session.
Park discloses receiving, by a core network device, a first session establishment request message from a terminal, wherein the first session establishment request message comprises a first identifier used to identify the first PDU session, and the first session establishment request message is used to request to establish the first PDU session (The wireless device may send, to the core network entity and based on receiving the second paging message, a third message to request establishment of a first data network connection of Ethernet type via the base station, Park, [0419]-[0423],  [0357]-[0362]);
determining, by the core network device based on the first session establishment request message, to establish the first PDU session (Park, [0419]-[0423], [0433]-[0441], [0357]-[0362]);
receiving, by the core network device from the terminal, a second identifier used to identify the second PDU session (At step 2902, the wireless device 2920 may send, to the core network entity (e.g., via the base station 2930), a sixth message to request establishment of a second data network connection of Ethernet Type (e.g., Ethernet type data network connection, Park, [0433]-[0441], [0357]-[0362]);
determining, by the core network device based on the second identifier, to establish the second PDU session (Park, [0419]-[0423], [0433]-[0441], [0357]-[0362]); and
sending, by the core network device, a second message to the first access network device, wherein the second message comprises the first identifier and the second identifier, and the second message is used to request to establish the first PDU session and the second PDU session (The PDU session configuration request message may comprise one or more configuration information to establish a second PDU session associated with the second data network connection, Park, [0435]-[0441], [0357]-[0362]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use PDU session identifiers as taught by Park to modify the method of Shi-Aijaz-ISKANDER in order to positively identify the communication session.

As to claim 7, Shi-Aijaz-ISKANDER-Park disclose the method according to claim 6, wherein the second message further comprises an association indication, and the association indication is used to indicate that the first PDU session is associated with the second PDU session (The PDU session configuration request message may comprise one or more configuration information to establish a second PDU session associated with the second data network connection, Park, [0435]-[0441], [0357]-[0362]. Note: “one or more PDU session identifiers of the one or more PDU sessions of Ethernet type and/or of the second data network connection” in Park, [0437] and “The PDU session configuration request message may comprise one or more of a UE identifier of the wireless device 2920” in Park, [0437] and PDU session configuration request for first PDU session includes identifier of the wireless device in Park, [0419], therefore association indication (e.g. the combination of PDU session identifiers  and one or more of a UE identifier of the wireless device 2920) is disclosed).

As to claims 9-11 and 13-14, the same reasoning applies mutatis mutandis to the corresponding apparatus claims 9-11 and 13-14. Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Aijaz, ISKANDER, and Park.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/16/2022